Title: To John Adams from John Cropper, Jr., 28 May 1798
From: Cropper, John, Jr.
To: Adams, John



Sir,
Accomack Court House May 28: 1798.

At a crisis when the sovereignty of our Country is assalted: when demands are made upon us by a foreign nation altogether incompatible with our honor and independence, & when in case of a refusal to accede to these demands, even our National existence is threatened: when we have reason to believe that an opinion has gone forth, which has contributed to produce this conduct; that we are a people divided among ourselves by faction & party spirit, distracted by feuds & animosities, & separated from our Government both by opinion & interest.—We the Inhabitants of the County of Accomack in the State of Virginia, convened in full meeting at the Courthouse of the said County by previous public notice, feel ourselves called upon by duty as well as inclination to declare, and We do unanimously declare our entire approbation of the measures, which have hitherto been pursued by our Government,—our confident reliance that such only will in future be pursued as will comport with the honor & interest of our Country,—and our unceasing attachment to the principles of our Constitution.
We declare our conviction that our Government has manifested a most earnest & sincere desire to preserve peace with all nations, particularly with the French Republic: that upon a fair & candid review of the conduct of our Government we discover nothing, which ought to have given umbrage to that Republic, or which can in anywise justify her numerous aggressions on the persons & properties of our citizens in direct violation of the Laws of Nations, and in contravention of her existing treaties with us: and that even since those multiplied causes of dissatisfaction have existed, the measures pursued towards that Country have been marked by a spirit of mildness & conciliation, such as ought to have realised our reasonable hopes, that they would prove successful.—It is with the utmost concern and regret therefore, that we perceive those efforts to maintain harmony, & to avert the calamities of war with that Republic are likely to prove abortive, & that our advances towards an amicable adjustment of existing differences have not been met by a like of friendly & pacific disposition on the part of the French nation, but that conditions have been essayed to be imposed upon our Country, which they have sometimes called their sister Republic, that would be degrading to a free nation, & such as we do not hesitate to reject with indignation.
Altho’ we view war as particularly injurious to the interests of our Country, yet we consider it as an evil of less magnitude, than National degradation. While therefore we would fain indulge a hope, that the French Republic may return to a sense of justice, by withholding further acts of hostility & outrage, by making reparation for those already committed, & by closing with overtures made for the restoration of harmony and a friendly intercourse between the two Countries upon the broad basis of equal right & reciprocal benefit, We trust our Country will be prepared to meet the contrary event, & to assert and maintain her rights with firmness, even at the expence of War with all its horrors.—
We promise chearfully to cooperate in whatever measures those entrusted with the administration of our Government shall deem conducive to the interests, and consistent with the honor of the nation. And we pledge our lives, our fortunes, & all we hold dear upon the success of the issue.—
Signed by the unanimous order of the meeting.

Jno. Cropper Jr. Chairman AttestEdmund Bayly Secretary